Case 2:18-cv-00491-JRG-RSP Document 76 Filed 08/14/19 Page 1 of 6 PageID #: 1689


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSALL DIVISION
   UNILOC 2017, LLC,                                    §
        Plaintiff,                                      §
                                                        §   CIVIL ACTION NO. 2:18-cv-00491, -492,
   v.                                                   §
                                                        §   -493, -494, -495, -496, -497, -498, -499, -
   GOOGLE LLC.,                                         §    500, -501, -502, -503, -504, -548 -550, -
       Defendant.                                       §                 551, -552, -553
                                                        §
                                                        §        JURY TRIAL DEMANDED



                          MOTION TO COMPEL VENUE DISCOVERY
           The Court’s order granting Google’s Opposed Motion for Entry of a Schedule to Govern

  Discovery and Briefing Pertaining to Standing and Venue sets an August 14 deadline to file

  motions to compel based on “unresolved document requests.” Pursuant to that order, Uniloc moves

  the Court to compel Google to produce certain venue-related discovery requested by Uniloc on

  May 28, 2019 (see Exhibit A) and July 19, 2019 (see Exhibit B).
        1. Google should be compelled to produce (a) communications with facilities where
           Google’s GGC servers were located, (b) alternative routing of content previously
           routed to the GGC servers in this district before allegedly being “drained,” and (c)
           all information relied on by Keith McCallion in support of his declaration that GGC
           servers in the Eastern District of Texas were “drained.”
           In Seven Networks, this Court previously determined that Google was subject to venue in

  this District, pointing to Google’s Global Caching Servers (or “GGC”). Uniloc pointed to the same

  venue facts concerning these GGC servers in its complaints. However, Google’s Motions to

  Dismiss allege that GGC servers were “drained” shortly after Uniloc’ s complaints were filed. In

  supports of its Motions to Dismiss for Improper Venue, Google emphasized these GGC servers.

  In particular, Google submitted the Declaration of Keith McCallion dated April 8, 2019, which

  indicated the following:

           13. On November 23, 2018, the GGC servers located in the Eastern District of
           Texas were “drained” and therefore no longer cached any data. After the GGC
           servers were drained, there was no interruption in the delivery of Google content to
           users.

                                                    1
Case 2:18-cv-00491-JRG-RSP Document 76 Filed 08/14/19 Page 2 of 6 PageID #: 1690


  See Ex. O of Motions. From this statement, Google’s Motions to Dismiss supplied multiple

  inferences.

          Accordingly, Uniloc requested specifically tailored venue discovery concerning this

  allegation; and, Uniloc has been diligently working to obtain this discovery since May. See Ex. A.

  In June, Uniloc moved the Court to compel Google to comply with the Additional Disclosures

  requirement and produce the venue-related discovery it had requested, including:
         (1)      the sealed venue briefings in the cases of SEVEN Networks, LLC v. Google LLC,
                  Case No. 2-17-cv-00442 (E.D. TX) and Personal Audio LLC v. Google Inc., Case
                  No. 1-15-cv-00350 (E.D. TX);
         (2)      information concerning the current location of the hardware corresponding to the
                  GGC severs that were allegedly “drained” in November 2018,
         (3)      communications with the facilities where such GGC servers were located,
         (4)      information concerning whether such hardware has been removed from such
                  facilities, and
         (5)      documents concerning the alternative routing of content routed to the GGC serves
                  in this district before being allegedly being “drained.”
  Uniloc’s first motion to compel was denied as moot after this Court entered its order governing

  venue discovery. On July 19, pursuant to the venue discovery order, Uniloc served requests for

  venue production, again requesting documents relating to Google’s allegation that the GGC servers

  were drained.

         Google has since agreed to produce certain documents pertaining to the alleged draining

  of the GGC servers and has produced certain relevant documents. Google refuses, however, to

  produce: (a) communications with facilities where Google’s servers were located concerning

  Google’s alleged draining, and/or removal of servers in the Eastern District of Texas, (b)

  alternative routing of content previously routed to the GGC servers in this district before allegedly

  being “drained,” and (c) information relied on by Keith McCallion in support of his declaration

  that GGC servers in the Eastern District of Texas were “drained.” See Ex. B, Response 10

  (promising agreements but refusing communications), Response 27 (in response to Uniloc’s

  request for documents and communications used in preparing declarations, promising instead




                                                   2
Case 2:18-cv-00491-JRG-RSP Document 76 Filed 08/14/19 Page 3 of 6 PageID #: 1691


  “documents upon which [Google] intends to rely in connection with its venue arguments”1); Ex.

  C, Response 6 (promising agreements but refusing communications); Response 8 (“Google does

  not intend to produce documents in response” to Uniloc’s request for documents identifying

  alternative routing).

          Google’s communications with facilities concerning the alleged draining of the servers is

  relevant to Google’s control and to Google’s unsupported insinuation that the servers remained

  drained. It is also relevant to the effect of the alleged “draining,” including Google’s allegation

  that there was no interruption of service caused by the alleged draining. Such communications

  would have occurred during a discrete period of time with a discrete number of individuals. Given

  Google’s own briefing, this discovery is relevant and proportional to the needs of this case.

  Documents concerning alternative routing of the content previously routed to the GGC servers are

  relevant and proportional for the same reasons. Finally, the information Mr. McCallion reviewed

  in preparing his declaration is unquestionably relevant and proportional, particularly as the parties

  are scheduling his deposition.
      2. Google should be compelled to produce sealed filings and venue discovery produced
         in the cases identified by Uniloc in request for production no. 6.
          Uniloc’s request no. 6 identifies nine specific cases where Google briefed similar issues

  concerning venue in this District. Uniloc’s request also identifies specific sealed filings in those

  cases that are relevant. Uniloc’s requests nos. 7 and 8 seek venue related deposition transcripts and

  subpoena responses from the same cases. With respect to the following cases, Google refuses to

  produce documents responsive to request nos. 6 - 8:
      • SimpleAir, Inc. v. Google LLC, Case No. 2:16-cv-00388 (E.D. Tex.)
      • Trevor Blumenau LLC v. Google Inc. et al, Case No. 2:16-cv-00144 (E.D. Tex.)
      • Eolas Technologies Incorporated v. Google Inc., Case No. 6:15-cv-01039 (E.D. Tex.)
      • Personal Audio LLC v. Google Inc., Case No. 1:15-cv-00350 (E.D. Tex.)2
      • Smartflash LLC et al v. Google LLC et al, Case No. 6:14-cv-00435 (E.D. Tex)
  Google argues the information in these cases may be outdated because they were filed before


  1
    Uniloc explained at length during a meet and confer on August 12 that Uniloc is seeking the information relied on
  by Keith McCallion in making this declaration, not simply the documents Google “intends to rely in connection with
  its venue arguments.”
  2
    Google has produced limited documents from Personal Audio because those documents were included in Google’s
  production in SEVEN Networks.
                                                          3
Case 2:18-cv-00491-JRG-RSP Document 76 Filed 08/14/19 Page 4 of 6 PageID #: 1692


  January 1, 2017. An arbitrary cutoff date is not a sufficient ground for withholding production of

  relevant documents from these cases. Google’s objections to burdensomeness and proportionality

  should be overruled because Uniloc is seeking discrete sets of production from a discrete set of

  cases. There can be little burden in producing sealed filings and in re-preproducing documents

  that have already been made. Likewise, there can be little burden in producing venue related

  deposition transcripts and subpoena responses from those cases.
     3. Google should be compelled to produce non-privileged documents and
        communications used in preparing any of the declarations submitted by Google in
        support of venue or standing briefing.
     Uniloc’s request no. 27 seeks documents and communications used preparing any of the

  declarations submitted by Google in this case. Uniloc confirmed during a meet and confer that

  this request is limited to non-privileged documents and communications used to prepare any of

  Google’s declarations submitted in support of Google’s venue or standing briefing. Google’s

  response to this request promises only “documents upon which [Google] intends to rely in

  connection with its venue arguments in this case.” Uniloc explained that it is not seeking only the

  documents Google intends to rely (which arguably means only those Google intends to cite in its

  briefing) but the information reviewed by its declarants to prepare their declarations. Google’s

  declarants should be able to easily identify this information. Indeed, it is likely Google’s declarants

  already compiled and circulated this information in the process of having their declarations

  reviewed.
     4. To the extent necessary, Google should be compelled to produce documents promised
        but not yet produced.
         Uniloc opposed the schedule proposed by Google in part because it invites motion practice

  by setting the deadline to file motions to compel on venue and standing discovery one week before

  the deadline to substantially complete venue and standing production. During the parties’ multiple

  meet and confers, Uniloc restated this concern. Google indicated that it believes the motion to

  compel deadline applies only to documents a party expressly refuses to produce before the motion

  to compel deadline. Google stated that it does not believe the deadline precludes a party from

  filing a motion to compel on standing or venue discovery after the motion to compel deadline if a


                                                    4
Case 2:18-cv-00491-JRG-RSP Document 76 Filed 08/14/19 Page 5 of 6 PageID #: 1693


  dispute arises or an impasse is reached after the deadline. With due respect for Google’s

  interpretation, such a procedure is not clearly stated in the order, which simply sets a deadline to

  file motions to compel on “unresolved document requests.”

           To the extent necessary under the order governing venue and standing discovery, Uniloc

  hereby moves to compel Google to produce the documents it has promised but not produced,

  including production of documents responsive to request nos. 13-21, 24 and 263.
                                                       CONCLUSION
           WHEREFORE, Uniloc respectfully requests that this court enter an order compelling

  Google to immediately produce:


           (a) communications with facilities where Google’s GGC servers were located in this
           District;

           (b) alternative routing of content previously routed to the GGC servers in this district before
           allegedly being “drained;”

           (c) all information relied on by Keith McCallion in support of his declaration that GGC
           servers in the Eastern District of Texas were “drained;”

           (d) documents responsive to request nos. 6 – 8 from SimpleAir, Inc. v. Google LLC, Case
           No. 2:16-cv-00388 (E.D. Tex.), Trevor Blumenau LLC v. Google Inc. et al, Case No. 2:16-
           cv-00144 (E.D. Tex.), Eolas Technologies Incorporated v. Google Inc., Case No. 6:15-cv-
           01039 (E.D. Tex.), Personal Audio LLC v. Google Inc., Case No. 1:15-cv-00350 (E.D.
           Tex.), and Smartflash LLC et al v. Google LLC et al, Case No. 6:14-cv-00435 (E.D. Tex);

           (e) non-privileged documents and communications used in preparing any of the
           declarations submitted by Google in support of venue or standing briefing; and

           (f) to the extent necessary under the Court’s order setting the deadline to move to compel
           venue and standing discovery, documents Google has promised but not yet produced,
           including production of documents responsive to request nos. 13-21, 24 and 26.




  3
   The parties have discussed a possible limitation to request no. 26. If the parties reach such an agreement, Uniloc
  will consider this motion as applying to the request as limited.
                                                            5
Case 2:18-cv-00491-JRG-RSP Document 76 Filed 08/14/19 Page 6 of 6 PageID #: 1694


  Date: August 14, 2019                       /s/ Ryan Loveless
                                              James L. Etheridge
                                              Texas Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas Bar No. 24036997
                                              Brett A. Mangrum
                                              Texas Bar No. 24065671
                                              Travis L. Richins
                                              Texas Bar No. 24061296
                                              Jeff Huang
                                              Etheridge Law Group, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, TX 76092
                                              Tel.: (817) 470-7249
                                              Fax: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                              Ryan@EtheridgeLaw.com
                                              Brett@EtheridgeLaw.com
                                              Travis@EtheridgeLaw.com
                                              JHuang@EtheridgeLaw.com

                                              ATTORNEYS FOR PLAINTIFF



                                 CERTIFICATE OF SERVICE

          I certify that on August 14, 2019, the foregoing document was served upon all counsel of
  record for the Defendant via the Court’s electronic filing system.


                                                     /s/ Ryan Loveless
                                                     Ryan Loveless



                              CERTIFICATE OF CONFERENCE

        The parties conferred by phone on June 12, June 26, June 27, July 3, July 26, August 2,
  August 9, and August 12, 2019. The parties were unable to reach agreement.


                                                     /s/ Ryan Loveless
                                                     Ryan Loveless




                                                 6
